Title: To John Adams from Benjamin Lincoln, 25 September 1782
From: Lincoln, Benjamin
To: Adams, John



War Office September 25. 1782
Sir

Congress, a few days since, received your letter of the 19 of April last which announced to them that you had been received by the States General of the United provinces in the quality of Minister plenipotentiary of the United States of America—an event interesting and important—besides a participation in the general joy occasioned hereby my private feelings are perfectly gratified that through your agency this interesting connexion has been so happily effected.
From the Secretary of foreign affairs you will receive the State of our public matters in this quarter. I cannot however refrain mentioning to you that we have now a better army in the field than ever before. The Troops are exceedingly well clothed and their discipline nearly perfect.
A few days since they turned out to receive Count Rochambeau, whose Army from Virginia is just joining ours at the Hudson. When the parade was over, he was pleased to say to His Excellency General Washington that he had “passed thro’ a Prussian Army.”
Perfect harmony subsists between the Armies of the two Nations the Blood they spill together cements the Union, and there is no other contest between them, than who shall excell in the field and in acts of real friendship and generosity. Congress has ordered me to prepare and lay before them a State of the pay rations and subsistance of the Officers and Men in the Armies of the different powers in Europe. As these often vary, I have no means of procuring the necessary information with accuracy from any books I have seen, I am under the necessity therefore of requesting that your Excellency would be so good as to procure and forward to me the State of the pay rations and Subsistance of the Officers and Men in the Service of the States General, of Prussia, Russia and of the other Northern powers.
I was in the Massachusetts last Spring. I had then the pleasure of seeing Mrs. Adams and your family well. My compliments to Mr. Thaxter, his father unfortunately a few months since broke one of his legs but is doing well. He has lost his young friend Thomas Barker and Couzin Joshua, the Doctor, his little Son.

I have the Honour to be with great respect Yr. Excellencys mt. obed. Servant
B Lincoln

